Citation Nr: 0015672	
Decision Date: 06/14/00    Archive Date: 06/22/00

DOCKET NO.  99-02 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an increased evaluation for an atypical 
bipolar disorder, currently rated as 50 percent disabling.

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. R. McCormack, Associate Counsel



INTRODUCTION

The veteran had active military service from October 1959 to 
March 1963.

This matter comes to the Board of Veterans' Appeals (Board) 
from a July 1992 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) located in Houston, Texas, 
which assigned the veteran's atypical bipolar disorder a 
temporary total (100 percent) rating under 38 C.F.R. § 4.29, 
effective January 13, 1992, to February 28, 1992, and resumed 
a 50 percent rating, effective March 1, 1992.  The RO 
notified the veteran about this decision in an August 1992 
letter.  The veteran filed a Notice of Disagreement as to the 
50 percent rating in December 1992 and the RO issued a 
Statement of the Case regarding this matter in January 1993.  
A statement from the veteran received in August 1993 contains 
an annotation by an official at the RO that this statement 
was accepted in lieu of VA Form 1-9, the veteran's 
substantive appeal.  Accordingly, this issue seems to have 
been perfected for appellate consideration.  However, in a 
rating dated in April 1996 the RO held that "the veteran 
does not have an appealable rating determination pending" 
and that he could not be scheduled for a hearing before a 
Member of the Board.  The RO did not list the issue of the 
veteran's entitlement to a rating in excess of 50 percent for 
his service-connected psychiatric disorder as an issue for 
appeal on the Certification of Appeal (VA Form 8) in April 
1999.

In an April 1996 decision, the RO denied the veteran's claim 
for entitlement to TDIU due to service-connected disability.  
He appealed this decision.

In a Report of Contact (VA Form 119) dated April 6, 1999, it 
was reported that in a telephone conversation with the 
veteran, the veteran stated that he was working full time and 
requested that his scheduled hearing be canceled.  A second 
Report of Contact dated the same day contains a notation that 
the veteran would like to cancel his scheduled hearing and 
that he did not wish to pursue his case any further.  A 
substantive appeal may be withdrawn at any time before the 
Board promulgates a decision, but the withdrawal must be in 
writing.  38 C.F.R. § 20.204 (1999).  In this instance the 
recorded telephone conversation with the veteran will not 
suffice for the withdrawal of either of the issues on appeal.


REMAND

As a preliminary matter, the Board finds that the veteran's 
claims are well grounded pursuant to 38 U.S.C.A. § 5107(a), 
as they are plausible or capable of substantiation.  Murphy 
v. Derwinski, 1 Vet. App. 78 (1990).  In general, an 
allegation of an increased disability is sufficient to 
establish a well-grounded claim seeking an increased rating.  
Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  Here, the 
veteran's contentions concerning the severity of his atypical 
bipolar disorder (within the competence of a lay party to 
report) are sufficient to well ground his claims.

The Board finds that clarification should be obtained from 
the veteran as to whether he wishes to withdraw his appeal as 
to one or both issues.

If the veteran does not withdraw his appeal in writing, VA 
has a duty to assist the veteran in the development of facts 
pertinent to his claims.  38 U.S.C.A. § 5107(a).  Such duty 
to assist is neither optional nor discretionary, and it 
includes obtaining an adequate VA examination.  Littke v. 
Derwinski, 1 Vet. App. 90 (1990).  The fulfillment of the 
duty to assist includes a thorough and contemporaneous 
medical examination, taking into account the records of prior 
medical treatment, so that the evaluation of the claimed 
disability is a fully informed one.  Green v. Derwinski, 1 
Vet. App. 121 (1991).

On initial review of the claims folder, the Board finds that 
additional development is necessary prior to rendering a 
decision on the issue of an increased evaluation for the 
veteran's atypical bipolar disorder.  In particular, the 
claims folder shows that the veteran last underwent a VA 
psychiatric examination in March 1997.  Reexaminations will 
be requested whenever there is a need to verify the current 
severity of a disability, where there has been a material 
change in a disability, or when the current rating may be 
incorrect.  38 C.F.R. § 3.327 (1999).  Since the findings 
rendered in March 1997 are more than three years old, the 
Board finds that a current examination would be of assistance 
in determining the current severity of the veteran's atypical 
bipolar disorder.  Littke, 1 Vet. App. 90; Olsen v. Principi, 
3 Vet. App. 480, 482 (1992).

Turning now to the veteran's TDIU claim, a total disability 
evaluation can be assigned based on individual 
unemployability if a veteran is unable to secure or maintain 
substantially gainful employment as a result of service-
connected disability.  The U.S. Court of Appeals for Veterans 
Claims has held that in the case of a TDIU claim, the duty to 
assist requires that VA obtain an examination which includes 
an opinion as to what effect the veteran's service-connected 
disability has on his ability to work.  38 U.S.C. § 5107(a); 
Friscia v. Brown, 7 Vet. App. 294, 297 (1994); 38 C.F.R. 
§§ 3.103(a), 3.326, 3.327, 4.16(a) (1999).

In this case, the March 1997 VA psychiatric examination 
report shows that the veteran stated that he was working part 
time.  He also stated that, since 1977, he had had jobs which 
only lasted a month or two at a time.  However, the Board 
observes that the examiner who conducted the examination did 
not provide an opinion as to what effect the veteran's 
atypical bipolar disorder had on his ability to work.  VA 
needs to conduct an examination which assesses the effect the 
veteran's atypical bipolar disorder has on his ability to 
maintain gainful employment.

While information was added to the file in April 1999 which 
indicates that the veteran is currently employed full time, 
this fact should be confirmed.  The record indicates that the 
veteran has been employed full time on many occasions, but 
that the employment was often of very short duration, 
indicating an inability to maintain employment.

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to his claims, they are 
REMANDED for the following action:

1.  The RO should request the veteran to 
clarify in writing whether or not he 
wishes to withdraw his appeal for a 
rating in excess of 50 percent for his 
service-connected psychiatric or his 
appeal for a total rating based on 
unemployability.  If the veteran wishes 
to continue his appeal as to either 
issue, he should also be requested to 
provide a list of all his employment 
since March 1996, his earning from such 
employment, and any time lost from 
employment as a result of his psychiatric 
disorder.  If the veteran wishes to 
pursue his appeal as to either issue, the 
RO should also request that he identify 
all medical care providers who have 
treated him for his atypical bipolar 
disorder since March 1997.

2.  If the veteran wishes to pursue his 
appeal as to either issue, the RO should 
obtain copies of treatment records from 
all sources identified by the veteran.

3.  If the veteran wishes to pursue his 
appeal as to either issue, the RO should 
arrange for the veteran to be scheduled 
for a psychiatric examination to 
determine the current severity of his 
atypical bipolar disorder and the impact 
this disorder has on his ability to 
maintain gainful employment.  The claims 
folder must be made available to the 
examiner for review in conjunction with 
the examination.  All indicated testing 
should be conducted.  The examiner should 
distinguish symptoms attributable to the 
bipolar disorder from any symptoms 
attributable to other psychiatric 
pathology which is present.  The examiner 
should provide opinions as to the 
severity the veteran's atypical bipolar 
disorder and the degree to which the 
atypical bipolar disorder interferes with 
the veteran's ability to obtain and 
maintain gainful employment.

4.  Thereafter, the RO should 
readjudicate any issue or issues 
perfected for appeal which the veteran 
has not withdrawn from appellate 
consideration.

If any benefit sought on appeal is not granted, the RO should 
issue a supplemental statement of the case and provide the 
veteran and his representative an opportunity to respond.  
The case should then be returned to the Board for further 
consideration.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


